Order entered October 7, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00204-CR

                      RAFAEL ARTURO DIAZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-80520-2020

                                      ORDER

      Before the Court is appellant’s October 3, 2022 second motion to extend the

time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed by November 4, 2022. If appellant fails to file his brief by November 4,

2022, the Court may abate this case for a hearing in the trial court to determine

why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE